Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8, and 14, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,

(regarding claim 1) “a back control located at a back of the case opposite the front of the case, the back control comprising: 
an elongate member sized and shaped for manipulation by a middle, ring, or pinkie finger of the user, the elongate member comprising a first portion disposed parallel to the back of the case and a second portion disposed parallel to a second surface of the case, the second surface disposed at an angle to the back; 
a sensor-activation protrusion extending from the elongate member; and 
a mounting interface spaced apart from the sensor-activation protrusion, the mounting interface configured to rigidly affix the back control to the case,
wherein the back control is configured to flex in response to a touch force applied to the elongate member and displace the elongate member towards the case to translate the touch force into an actuation force applied by the sensor-activation protrusion to a sensor of the apparatus”.

(regarding claim 8) “an elongate member sized and shaped for manipulation by a middle, ring, or pinkie finger of a user, the elongate member including a first portion, a second portion, and a bend between the first portion and the second portion that is angled to follow a contour of a case of the game controller; 
a sensor-activation feature extending from the second portion of the elongate member; and 
a mounting interface located on the first portion of the elongate member and spaced apart from the sensor-activation feature, the mounting interface configured to rigidly couple the paddle accessory to the game controller,” 
“the first portion of the elongate member is configured to be disposed parallel and proximate to a first portion of the case; 
the second portion of the elongate member is configured to be disposed parallel and proximate to a second surface of the case, the second surface of the case disposed at an angle relative to the first surface of the case; and 
the elongate member is configured to flex in response to a touch force and displace the elongate member towards the game controller to translate the touch force into an actuation force applied by the sensor-activation feature to a sensor of the game controller.”

(regarding claim 14) “a back control located at a back surface of the device opposite the front surface, the back control comprising: 
an elongate member sized and shaped to be operated by a middle, ring, or pinkie finger of the user, the elongate member comprising a first portion disposed parallel to the back surface of the device and a second portion disposed parallel to a second surface of the device, wherein the second surface of the device is disposed at an angle to the back surface; 
a raised protrusion extending from the elongate member, and 
a mounting portion spaced apart from the raised protrusion, the mounting portion configured to affix the elongate member to the input device, 
wherein the elongate member is configured to displace towards the back surface in response to a touch force applied to the elongate member to translate the touch force into an actuation force applied by the raised protrusion to a sensor of the input device.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715